George M. Lee (SBN 172982)
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
601 Montgomery Street, Suite 2000
San Francisco, CA 94111
Phone: (415) 979-0500
Fax: (415) 979-0511

Raymond M. DiGuiseppe (SBN 228457)
THE DIGUISEPPE LAW FIRM, P.C.
2 North Front Street, Fifth Floor
Wilmington, NC 28401
Phone: (910) 713-8804
Fax: (910) 672-7705

Attorneys for Plaintiffs and Petitioners

                               UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF CALIFORNIA

HARRY SHARP, et al.,                                Case No. 2:18-cv-02317-MCE-AC

          Petitioners,                              STIPULATION AND REQUEST TO EXTEND
                                                    TIME TO FILE OPPOSITION AND REPLY RE
                         vs.                        RESPONDENTS’ MOTION TO DISMISS;
                                                    ORDER
XAVIER BECERRA, et al.,

          Respondents.



       WHEREAS, Petitioners Harry Sharp, David Ajirogi, Ryan Gilardy, the Calguns
Foundation, Firearms Policy Coalition, Firearms Policy Foundation, and Second Amendment
Foundation initiated this action against Respondents Xavier Becerra, Attorney General of the
State of California, Brent E. Orick, Acting Chief of the Department of Justice Bureau of
Firearms, and the California Department of Justice on July 11, 2018 in the Superior Court of
California for the County of Shasta;
       WHEREAS, Petitioners filed a Verified First Amended Petition for Writ of Mandate and
Complaint for Declaratory and Injunctive Relief (the “Petition”) on August 6, 2018, adding
Darin Prince, Todd Feltman, David Kuehl, and Terry Jahraus as additional petitioners and Joe
Dominic, Chief of the Department of Justice California Justice Information Services Division, as

                                                1
            ORDER EXTENDING TIME TO FILE OPPOSITION AND REPLY RE MOTION TO DISMISS
an additional respondent;
       WHEREAS, Petitioners served their summons and Petition on Respondents on August
13, 2017;
       WHEREAS, Respondents removed the action to this Court on August 24, 2018;
       WHEREAS, and pursuant to the stipulation and proposed order endorsed by the Court on
September 18, 2018 [Dkt. 9], Petitioners filed their operative SECOND AMENDED PETITION FOR
WRIT OF MANDATE AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF (“SAC”) on
September 21, 2018 [Dkt. 10];
       WHEREAS, Respondents filed their motion to dismiss Petitioners’ SAC on October 19,
2018 [Dkt. 14] (“Motion to Dismiss”);
       WHEREAS, the Court, on its own motion, in a Minute Order entered on October 19,
2018 [Dkt. 15], vacated the hearing date on the Motion to Dismiss, and ordered any opposition
or statement of non-opposition, and reply due dates to be filed in accordance with the original
motion hearing date, which was November 29, 2018;
       WHEREAS, the parties have met and conferred regarding good cause to extend the time
to file opposition and reply papers regarding the Motion to Dismiss, and agreed upon the
following;
       NOW, THEREFORE, by and through their respective counsel of record, the parties
hereby stipulate and jointly request that the Court enter an order: (1) extending Petitioners’ time
to file an opposition to the Motion to Dismiss such that it shall be filed on or before November
21, 2018, and (2) extending Respondents’ time to file any reply in support of their Motion to
Dismiss to December 3, 2018.
       SO STIPULATED.




                                                 2
             ORDER EXTENDING TIME TO FILE OPPOSITION AND REPLY RE MOTION TO DISMISS
Dated: November 14, 2018                      SEILER EPSTEIN ZIEGLER & APPLEGATE LLP


                                              /s/ George M. Lee
                                              George M. Lee

                                              Attorney for Plaintiffs and Petitioners
Dated: November 14, 2018                      XAVIER BECERRA
                                              Attorney General of California
                                              MARK R. BECKINGTON
                                              Supervising Deputy Attorney General


                                              /s/ Enrique A. Monagas
                                              ENRIQUE A. MONAGAS
                                              Deputy Attorney General

                                              Attorneys for Defendants and Respondents



                                            ORDER

       Pursuant to the stipulation of the parties, and good cause having been shown, the Court
hereby orders an extension of the time for the parties to file opposition and reply memoranda
regarding Respondents’ Motion to Dismiss Claims [Dkt. 14]. Accordingly, Petitioners shall file
any opposition to the Motion to Dismiss on or before November 21, 2018, and Respondents’
shall file any reply in support of their Motion to Dismiss on or before December 3, 2018.
       IT IS SO ORDERED.


Dated: November 19, 2018




                                                3
           ORDER EXTENDING TIME TO FILE OPPOSITION AND REPLY RE MOTION TO DISMISS
